Even though I generally concur in the opinion and in the judgment, I find it necessary to clarify the reference toGoldman v. Belden (C.A. 2, 1985), 754 F.2d 1059. Although the federal court in Goldman set forth one method of meeting the requirements of Fed.R.Civ.P. 9(b), it is by no means exhaustive and is not the only means of satisfying the particularity requirement. Here, as pointed out in the majority opinion, plaintiff has met the particularity requirement even under the Goldman standard. That standard, however, is not exclusive and, even as pointed out in the majority opinion, the second requirement is not mandatory, it being sufficient if the pleading gives the defendants notice of the statement alleged to be fraudulent or misleading where, as here, the alleged fraud is based upon misrepresentation. In short, the Goldman standard is merely a guideline but is not the sole guideline to be utilized in determining whether the particularity requirement of Civ. R. 9(B) has been satisfied.
With this additional comment, I concur in the opinion and judgment. *Page 7